State of Vermont
                           Superior Court—Environmental Division

======================================================================
                   ENTRY REGARDING MOTION
======================================================================

In re Fowler NOV                                                    Docket No. 159-10-11 Vtec
(Appeal of DRB decision upholding a NOV)

Title: Motion for Partial Summary Judgment as to Interested Person Status (Filing No.1)
Filed: February 15, 2012
Filed by: Appellant James Fowler
Response filed on 3/7/12 by 18 Interested Persons
Reply filed on 3/19/12 by Appellant
Supplemental response filed on 4/5/12 by 18 Interested Persons
Additional supplemental response filed on 8/22/12 by 18 Interested Persons


 X Granted (in part)                  X Denied (in part)                 ___ Other

       James Fowler (“Appellant”) has appealed a decision by the Town of Richford
Development Review Board (“the DRB”) upholding the issuance of a Notice of Violation
(“NOV”) to him by the Town of Richford Zoning Administrator. On August 8, 2012 this Court
issued a Decision denying, in part, Appellant’s motion to dismiss twelve interested persons and
the Town of Richford (“the Town”) from this appeal.
        In our August 8, 2012 Decision we denied Appellant’s motion as it concerns Brian Bonk,
Jay Bochner, and the Town. We did not reach a final conclusion as to the status of the ten other
individuals who Appellant sought to dismiss—Brian Farrar, John Bridgeman, Pen Bridgeman,
Jeffrey Goyne, Charlotte Rosshandler, Robert Fretz, Alison Osborne, John Osborne, Kitten
Ellison, and Luke Parsons. Instead, we provided an additional fifteen days to the named
individuals to submit pertinent information. We have received a timely, responsive filing, and
now proceed to render a final determination on the status of these ten individuals in this
appeal.
        Two matters remained unclear from the ten named individuals’ previous filings. One
was whether four of the individuals claiming to be entitled to interested person status under 24
V.S.A. § 4465(b)(4) are voters or real property owners in the Town of Richford, a requirement
included in the provision. The Court has now received affidavits from three of these
individuals—Alison Osborne, John Osborne, and Kitten Ellison—representing that each is a
property owner in the Town of Richford. With this information, in addition to that discussed in
our August 8, 2012 Decision, we conclude that the following eight individuals (whom
Appellant’s motion challenges) qualify as part of a group of ten or more property owners
entitled to interested person status under 24 V.S.A. § 4465(b)(4): John Bridgeman, Pen
Bridgeman, Jeffrey Goyne, Charlotte Rosshandler, Robert Fretz, Alison Osborne, John Osborne,
and Kitten Ellison. We therefore DENY Appellant’s motion to dismiss these individuals.
In re Fowler NOV, No. 159-10-11 Vtec (EO on Mot. for Partial Summ. J.) (09-19-12)                        Pg. 2 of 2.


        We have received no additional information indicating that Luke Parsons is a voter or
property owner. Thus, we conclude that he is not entitled to participate in this appeal as part of
the aforementioned group with interested person status under 24 V.S.A. § 4465(b)(4). We
further note that we have no information before us indicating that Mr. Parsons qualifies as an
individual interested persons under 24 V.S.A. § 4465(b)(3), and neither has his counsel so
argued. Consequently, we GRANT Appellant’s motion to dismiss Luke Parsons from this
appeal.
        The second, and final, matter that remained unclear from the previous filings is whether
Brian Farrar is impacted by the activities for which Appellant received a NOV (that is, by
Appellant’s use of a motocross bike), and therefore qualifies as an interested person under 24
V.S.A. § 4465(b)(3). The demonstration of a “physical or environmental impact on the person’s
interest” is required by 24 V.S.A. § 4465(b)(3). At the time of our August 8, 2012 Decision we
had no allegations describing an impact on Mr. Farrar from Appellant’s activities, but we gave
Mr. Farrar additional time to submit such information. Because we have received no additional
information from Mr. Farrar, we GRANT Appellant’s motion to dismiss Brian Farrar from this
appeal.
        In summary, we DENY Appellant’s motion to dismiss John Bridgeman, Pen Bridgeman,
Jeffrey Goyne, Charlotte Rosshandler, Robert Fretz, Alison Osborne, John Osborne, and Kitten
Ellison. They remain interested persons in this appeal. We GRANT Appellant’s motion to
DISMISS Luke Parsons and Brian Farrar from this appeal. They shall receive this Entry Order,
but will be removed from this case and receive no additional correspondence hereafter.




_________________________________________                September 19, 2012
       Thomas S. Durkin, Judge                              Date
=============================================================================
Date copies sent to: ____________                                             Clerk's Initials _______
Copies sent to:
  Annie Dwight, Attorney for Appellant James Fowler
  Gerald R. Tarrant, Attorney for Interested Persons Kathleen Ross, Richard Ross, John Bridgman, Norris Kyle,
   Helen Kyle, Sally Bochner, Lilias-Mary Paddon, Brian Bonk, Jeffrey Goyne, Charlotte Rosshandler, Kitten
   Ellison, Luke Parsons, Jay Bochner, Pen Bridgman, Brian Farrar, Alison Osborne, John Osborne, and Robert Fretz
  Michael S. Gawne, Attorney for Town of Richford
  Interested Person Charles Hotchkin, pro se